UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                          __________________

                              No. 91-5554
                           Summary Calendar
                          __________________



     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellant,

                                versus

     LYNDA MARIE KELLY,

                                         Defendant-Appellee.

            ______________________________________________

      Appeal from the United States District Court for the
                    Western District of Texas
         ______________________________________________

                            (May 13, 1992)


Before GARWOOD, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

GARWOOD, Circuit Judge:

     The Government appeals the district court's order granting

defendant-appellee Lynda Marie Kelly's (Kelly) motion to suppress

evidence.    Concluding that the district court erred as a matter of

law, we reverse and remand.

                     Facts and Proceedings Below

     At approximately 1:10 a.m. July 19, 1990, Kerr County Deputy

Sheriff James Trolinger (Trolinger) was patrolling on Interstate

Highway 10 in Kerr County, when he spotted a 1990 Nissan with

California license plates that appeared to be speeding.      Trolinger
turned on his radar and confirmed that the Nissan was going eighty-

four miles per hour in a sixty-five miles per hour zone.                     Trolinger

stopped   the     car.   Kelly's    codefendant,         Donald       Craig   McCaney

(McCaney), was driving, and Kelly was riding in the passenger seat.

Trolinger radioed his location and the California license plate

number of the Nissan to the sheriff's office dispatcher.

     Trolinger then approached the Nissan. McCaney rolled down his

window, and as Trolinger walked forward, he could smell the odor of

burnt marijuana. Trolinger asked McCaney for his license and proof

of insurance; McCaney handed Trolinger a folded piece of paper with

his name, California address, and driver's license number on it.

Kelly    handed   Trolinger    a   driver's        license     with    her    picture.

Trolinger    asked   McCaney   if   he       had   a   valid   driver's       license.

McCaney answered affirmatively, but that the folded paper was all

that he had with him.     Trolinger asked who owned the Nissan.                  Kelly

responded that it was a rental, but was unable to find the rental

papers.

     Trolinger then heard through the ear piece of his portable

radio the sheriff's office advice that the Nissan was reported

stolen.     While waiting for confirmation, Trolinger asked McCaney

and Kelly to step out of the car and walk to its rear.                        McCaney

asked what was wrong, and Trolinger responded that he simply wanted

to make sure that McCaney's driver's license was valid.                           Both

McCaney and Kelly consented to a pat down, but no weapons were

found.    Trolinger then separated McCaney and Kelly and questioned

them individually about their destination.                     Kelly purportedly

responded that they were going to San Antonio to visit McCaney's

                                         2
sick relatives.     McCaney answered that they were headed to San

Antonio to see Kelly's sick friends.

     Ten minutes after the initial stop, Deputy Sheriff Philip

Karasek (Karasek) arrived at the scene as backup.      Trolinger told

Karasek that he had smelled marijuana emanating from the car and

asked Karasek to check inside the vehicle for weapons or narcotics.

Karasek leaned his head into the car and saw a box of ammunition

lying on top of a sports bag on the back seat.       Karasek reported

his discovery to Trolinger.     McCaney and Kelly were then arrested,

handcuffed, and read their rights.

     After arresting McCaney and Kelly, Trolinger proceeded to

search the passenger compartment of the car.     In the back seat, he

saw the open black bag with a box of ammunition lying on top that

Karasek had seen.     Trolinger removed the ammunition and reached

inside the bag, where he felt a handgun that he removed.         The gun

was loaded.   In a compartment on the side of the bag facing the

front seat, Trolinger found a small clear plastic bag containing

numerous   other   small   ziplock   bags.1   Continuing   his   search,

Trolinger found three marijuana cigarette butts in the front

ashtray and marijuana residue all over the floorboard in the front

seat.

     Approximately twenty-five minutes after the initial stop,

Trolinger received confirmation that the Nissan was stolen.         The

officers seized the vehicle to impound it and informed Kelly and


1
     Trolinger testified that Kelly told him that "they" put
marijuana in the bags. Kelly testified that she told Trolinger
that she used the bags to package parts to pagers she used in her
business when she sent them to be repaired.

                                     3
McCaney that they were under arrest for the unauthorized use of a

motor vehicle.2

       Pursuant to the Kerr County Sheriff Department's unwritten

policy to inventory all impounded vehicles, Trolinger and Karasek

inventoried the car and its contents.      Two pagers were found in the

front seat and were seized.      Under the hood, between a firewall and

the quarter panel on the driver's side, Trolinger and Karasek found

a paper bag. Inside the bag was a white plastic package wrapped

with    masking   tape.   They     slit   the   plastic    bag   and   found

approximately 900 grams of cocaine inside.        Both McCaney and Kelly

were then transported to Kerrville.

       McCaney was indicted for conspiracy to possess with intent to

distribute and aiding and abetting the possession with intent to

distribute in excess of 500 grams of cocaine.             Before his bench

trial, McCaney filed a motion to suppress the cocaine, which was

carried with the bench trial.       At the close of the evidence, the

district court granted McCaney's motion to suppress as to the

cocaine found under the hood and acquitted him.       The district court

noted that the officers had a right to search inside the car and

stated that they had sufficient probable cause to obtain a warrant

to search under the hood.     The district court found, however, that



2
     Kelly testified at McCaney's bench trial, and her testimony
was introduced as an exhibit at her suppression hearing. Her
version of the events between the time the car was stopped and
the search under the hood is different in some respects from that
heretofore recited in the text. However, given that the district
court credited the testimony of the officers in determining there
was probable cause to search the passenger compartment, we
likewise credit the officers' testimony in establishing the facts
relevant to that determination.

                                     4
the search under the hood was not proper without a warrant as a

valid inventory search because there was not sufficient proof as to

the Kerr County Sheriff's Department's inventory policy.

     Kelly was indicted for possession of cocaine with intent to

distribute, and possession of a firearm during, and in relation to,

a narcotics offense. Kelly filed a motion to suppress the evidence

seized from the car and a motion to dismiss the indictment.     The

district court held a hearing on the motions on January 14, 1991.

The transcripts of the testimony by Trolinger and Kelly from

McCaney's trial were admitted as exhibits.   The transcript of the

district court's oral ruling on the motion to suppress in McCaney's

case was also admitted as an exhibit.   The district court granted

the motion to suppress with regard to the cocaine found under the

hood on the basis that it was not a proper inventory search.3   The


3
     The district court's comments at the hearing on Kelly's
pretrial motions are somewhat ambiguous:

          "THE COURT: . . . .

          "The motion to suppress is granted.   Okay.

          "I want to, I just--I want to make sure that
     everybody, that nobody misconstrues this really. In my
     opinion, maybe the officers were a little bit too
     eager, but you did absolutely correct. I'm not
     criticizing anything other than that inventory search.
     That's the only thing I'm--I do not, in my own
     personal, my own mind, I think there was enough there
     to do a total search of the car.

          "Had either, had number one, say a dog came around
     and sniffed around it and found, and smelled the thing.
     Or, number two, a warrant was, in fact, gotten from a
     mag to, you know, to search every nook and cranny of
     that car.

          "There was absolutely no evidence of cocaine, it
     seems to me, inside the passenger compartment or in the

                                5
district court subsequently entered an order granting the motion to

suppress based on the findings of fact and conclusions of law

orally made part of the record in McCaney's trial.   The Government

timely filed a notice of appeal.

                             Discussion

     The Government contends that the district court erred in

granting Kelly's motion to suppress on three grounds.    First, the

Government argues that Kelly lacked standing to complain that the

search of the engine compartment violated her Fourth Amendment

rights.    Second, it contends that the search of the engine was

valid because it was based on probable cause.          Finally, the

Government urges that the district court erred in finding that the

search of the engine was not conducted as part of a lawful

inventory search of an impounded car.     Because we find that the

search was a proper warrantless automobile search based on probable

cause, we do not reach the first or third issues.

     The Government's next argument is that the search was a valid

warrantless automobile search because it was supported by probable

cause.    Kelly responds that this issue has been waived because the

Government did not raise it at the suppression hearing.    While we



     trunk. Now, of course there was those zip, those bags,
     those bags. And, see that to me, would have been more
     than sufficient to go to a mag and say, hey look, we
     got some stuff, we got some stuff that's suspicious,
     give me a, give me a search warrant, and we're going to
     go through that vehicle completely.

          "And, that's the only thing I'm saying. I am not
     saying that they're, I'm not saying anything else.
     Okay." Hearing on Motion to Suppress at 22-23
     (emphasis added).

                                   6
will address the issue of waiver in more detail infra, we simply

note at the outset that the issue of adequate probable cause was at

least partially raised before the district court.4            Furthermore,

the district court explicitly found that sufficient probable cause

existed   for   the   officers   to   have   obtained   a   search   warrant

authorizing the search of the engine compartment.             The district

court granted the motion to suppress not because it concluded that

probable cause did not exist on the facts (indeed it found the

exact opposite), but because it erroneously believed that a search

warrant was necessary to search the engine compartment, despite the

existence of probable cause to search the passenger compartment.

     With regard to the substance of the Government's argument, it



4
     The record   reveals that at Kelly's suppression hearing, both
the defense and   the district court mentioned the issue of
probable cause,   although it was not addressed by the Government.
Defense counsel   summarized the district court's ruling in
McCaney's bench   trial as follows:

          "I think, the court properly ruled at the time
     that the search of the passenger compartment of the car
     was proper. Once the officer found, in plain view, the
     box of ammunition, he had at that point, probable cause
     to go on and search the rest of the car, incident to
     the arrest of the defendants for unlawful possession.

           . . . .

          " . . . I think the court properly ruled then that
     the gun found in the gym bag was not suppressed, but
     that the cocaine found under the hood was suppressed
     because the officers did not have probable cause to
     open the hood of the car without a warrant." Hearing on
     Motion to Suppress at 20-21 (emphasis added).

     The district court also alluded to the presence of probable
cause: "See that to me, would have been more than sufficient to
go to a mag and say, hey look, we got some stuff, we got some
stuff that's suspicious, give me a, give me a search warrant, and
we're going to go through that vehicle completely." Id. at 23.

                                      7
is well-established that warrantless searches of automobiles are

permitted by the Fourth Amendment if supported by probable cause.

See United States v. Ross, 102 S. Ct. 2157, 2164-65 (1982).                   In

Ross, the Supreme Court confronted the issue of the scope of a

warrantless automobile search:

       "The scope of a warrantless search based on probable
       cause is no narrower--and no broader--than the scope of
       a search authorized by a warrant supported by probable
       cause.   Only the prior approval of the magistrate is
       waived; the search otherwise is as the magistrate could
       authorize." Id. at 2172.

The Court concluded that "[i]f probable cause justifies the search

of a lawfully stopped vehicle, it justifies the search of every

part of the vehicle and its contents that may conceal the object of

the search."    Id. at 2173; see also United States v. Sanchez, 861
F.2d 89, 92 (5th Cir. 1988).

       "Probable cause determinations are not to be made on the basis

of factors considered in isolation, but rather on the totality of

the circumstances."      United States v. Reed, 882 F.2d 147, 149 (5th

Cir. 1989).      "The factors relevant to probable cause are not

technical ones, but rather `factual and practical ones of everyday

life    on   which    reasonable    and   prudent    persons,       not   legal

technicians, act.'" Id. (quoting United States v. Tarango-Hinojos,

791 F.2d 1174, 1176 (5th Cir. 1986)).

       In the present case, Trolinger and Karasek observed numerous

factors that    led    them   to   believe   that   the   vehicle    contained

contraband.    First, Trolinger stopped the car in which Kelly was a

passenger for speeding.       McCaney, the driver of the car, did not

have a valid driver's license, and Trolinger discovered that the


                                      8
car was reported stolen.        As Trolinger approached the car, he

detected "the distinct odor of burnt marijuana."           Id.    We have

previously held that this in itself would have justified the

subsequent search of the car, including locked compartments like

the trunk.   Id.; see also United States v. Hahn, 849 F.2d 932, 935

(5th Cir. 1988).     Furthermore, Karasek saw a box of ammunition

sitting on the sports bag in the back seat. Karasek conveyed this

information to Trolinger.     Trolinger then searched the open sports

bag and found a loaded handgun.         In the front of the passenger

compartment,   he   found   marijuana   residue   and   three    marijuana

cigarette butts. Under the totality of the circumstances, Officers

Trolinger and Karasek had probable cause to believe that the car

contained evidence of illegal drug trafficking, and thus had the

right to search all of the car, including the locked trunk and

engine compartment, and any container within it that could conceal

the object of the search.      See United States v. Loucks, 806 F.2d
208 (10th Cir. 1986).       Thus, we are forced to conclude that the

district court erred as a matter of law in concluding that a

warrant, in addition to probable cause, was necessary to enable

Officers Trolinger and Karasek to search the engine compartment.

     Regardless of the district court's error in finding that the

search of the engine compartment violated the Fourth Amendment

because the officers did not obtain a warrant, the issue of whether

the Government is entitled to the relief it requests remains.           At

the suppression hearing, the Government relied solely on the theory

of a valid inventory search to justify the search under the hood of

the car. While the issue of probable cause was raised tangentially

                                   9
by the defense and the district court, it was not raised directly

with respect to the search of the engine compartment, and it was

certainly never advanced by the Government.5    We note, however,

that this is not a typical waiver situation because the evidence

regarding probable cause was fully developed at the hearing and the

district court even made a finding that probable cause did exist.

     Our general rule is that "issues raised for the first time on

appeal `are not reviewable by this court unless they involve purely

legal questions and failure to consider them would result in

manifest injustice.'"   United States v. Garcia-Pillado, 898 F.2d
36, 39 (5th Cir. 1990) (quoting Self v. Blackburn, 751 F.2d 789,

793 (5th Cir. 1985)).   While we have not applied the plain error

standard in the context of an argument that the Government failed

to raise at a suppression hearing, at least one other circuit has.


5
     We recognize that there are cases in which federal courts
have held that the Government's failure to raise the issue of
probable cause at the suppression hearing precludes the
Government from raising the issue on appeal. See, e.g., United
States v. Scales, 903 F.2d 765, 770 (10th Cir. 1990); United
States v. Thompson, 710 F.2d 1500, 1503-04 (11th Cir. 1983),
cert. denied, 104 S. Ct. 730 (1984). However, in these cases, not
only did the Government not argue during the suppression hearing
that probable cause existed, the Government conceded that
probable cause did not exist. See Scales, 903 F.2d at 770 ("Not
only did the Government not make this argument below, . . . it
agreed with the court that the facts prior to the dog sniff gave
rise only to a reasonable suspicion of criminal activity. . . .
The district court made no findings to support a conclusion of
probable cause prior to the drug dogs' alerting on the
luggage."); Thompson, 710 F.2d at 1504 ("The record of the
suppression hearing reveals that government counsel not only
failed to argue the existence of reasonable suspicion, but
expressly conceded the issue."). We have not found any cases
holding that the Government is barred from raising the issue of
probable cause on appeal where, as here, the evidence regarding
probable cause has been fully developed and the district court
made findings at the suppression hearing that probable cause
existed.

                                10
See United States v. McNulty, 729 F.2d 1243, 1264, 1269 (10th Cir.

1984) (on rehearing en banc).         We see no reason not to apply the

plain-error standard in this context.

     In the instant case, it is clear that what is involved is

purely a legal question.        We are also convinced that the failure to

consider it will result in manifest injustice.            The result of the

district court's erroneous application of the law is the dismissal

of charges against Kelly. Moreover, where standing is held waived,

this does not lead to suppression unless there has been a Fourth

Amendment violation.6 Here, by contrast, the evidence and findings

demonstrate   that    the   officers'      actions    were   constitutional.

Further, this is not a situation as in Garcia-Pillado where the

Government's failure to raise the issue below resulted merely in a

small   reduction    in   the    length    of   the   defendants'   sentence.

Instead, the result of the government's delinquency in the instant

case is the dropping of all charges against Kelly.            Because it is

apparent that the record is fully developed in this respect, that

probable cause existed to search the engine compartment and that

the district court entered findings to that effect, because the

legality of the search is purely an issue of law, and because

manifest injustice will result if we do not address this issue, we

hold that the search under the hood was proper and the district

court's order suppressing the cocaine found under the hood must be

reversed.




6
     See, e.g., United States v. Maestas, 941 F.2d 273, 276 n.2
(5th Cir. 1991), cert. denied, 112 S. Ct. 909 (1992).

                                      11
                            Conclusion

     Because the district court erred in holding that the search of

the engine compartment was improper without a warrant, we reverse

the district court's order granting Kelly's motion to suppress and

remand for trial on the merits.

                                             REVERSED and REMANDED




                                  12